Citation Nr: 0511442	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
September 1975 and from March 1977 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
a mixed personality disorder, claimed as depression, anxiety 
and a nervous condition.  

A hearing was at the RO in June 2004 before the undersigned 
Acting Veterans Law Judge.  A transcript of the proceeding is 
of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By a memorandum dated in July 2001, the RO requested the 
National Personnel Records Center (NPRC) to send medical 
records of the veteran's first period of active duty.  The RO 
did not request service personnel records.  The NPRC 
responded to the memorandum, indicating it had mailed the 
requested records.  The only records provided are dental 
reports and the report of a July 1975 entrance physical 
examination.

In testimony at his personal hearing, the veteran indicated 
he had been released from the Army, where he began his first 
tour of military duty, because of problems of adjustment to 
military life, including taking orders.  He served only about 
two months before being released from service, yet there is 
no record of either a separation physical examination or of a 
medical board or physical evaluation board.  

By a memorandum dated in November 2001, the RO requested that 
NPRC send medical records of the veteran's second period of 
active duty.  Again, the RO did not request service personnel 
records.  The only document NPRC provided in connection with 
the veteran's second period of active duty, this time in the 
Marine Corps, is a barely legible copy of a partial report of 
a March 1977 history and physical examination.  NPRC also 
provided service department records on microfiche, prepared 
in 1983, that refer to the veteran's duty in the Marine Corps 
Reserve.  

By a memorandum dated in May 2003, the RO again requested 
that NPRC send any additional medical records pertaining to 
the veteran's second period of military service.  There is no 
record that NPRC responded to the RO's second request for 
service department records.  

Under the circumstances, the case is REMANDED to the RO for 
the following development and consideration:

1.  Contact NPRC and request any medical 
or personnel records pertaining to the 
veteran's first period of active duty in 
the Army, with particular reference to 
any report of a separation physical 
examination, as well as to any report of 
a medical board or physical evaluation 
board.  As well, ask NPRC for any 
additional medical and personnel records 
pertaining to the veteran's second period 
of active duty in the Marine Corps.  NPRC 
must affirmatively state if a search for 
additional service department records was 
attempted and was unsuccessful.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



